Citation Nr: 1738347	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  08-13 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right foot disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and A.M.


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1978 to April 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In August 2007, the Veteran filed a Notice of Disagreement with the January 2007 denial of his right shoulder and right foot disabilities and perfected his appeal in a May 2008 VA Form 9.  However, at an August 2010 Decision Review Officer Hearing, the Veteran withdrew his appeal for his right shoulder disability.  Therefore, that issue is not before the Board for review. 

In May 2015, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims folder.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2015, the Board remanded the matter for a VA medical opinion.  Specifically, the Board requested an opinion which addressed several instances of a right foot injury in service and continuity of right foot pain since separation.  The Veteran was afforded a VA examination in September 2015.  However, the Board finds that the September 2015 medical opinion is inadequate for adjudication purposes and finds a remand is necessary to obtain an addendum medical opinion which adequately addresses the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

The Veteran was afforded a VA examination in September 2015 where the examiner noted the Veteran's 1979 diagnosis of right foot hallux rigidus and right foot degenerative arthritis.  In Section 2A (Medical History) the examiner wrote under "onset" that in 1979 the Veteran was involved in a motor vehicle accident and has had pain in the right foot since the accident.  The Veteran reported that he complained of right foot pain multiple times over the years but was never really examined until 15 to 20 years later.  An x-ray found severe degenerative changes in the first metatarsophalangeal joint and he subsequently had surgery.  The examiner opined that it was less likely than not that the Veteran's right foot disability was related to service.  The examiner reasoned that there was no objective medical evidence of a right foot injury during service and that the first documentation of hallux rigidus was in May 2006, 19 years post service.  He stated that there was a lack of chronicity or continuity of care.  

In an addendum opinion, the examiner addressed and rejected specific instances in the Veteran's service history which may have been the genesis of the Veteran's current foot disability.  In that regard, the examiner states: (1) the 1979 noted injury only addressed a right tibia injury and there was no medical evidence for toe or foot injury; (2) the 1980 service treatment record (STR) note makes no mention of a foot anatomy; (3) 1985 STR entry mentions ankle sprain only; (4) there is a 19 year post service gap before diagnosis of hallux rigidus; (5) surgery for toe condition is noted without clear etiology; and (6) the Board's reference to the Veteran's statements regarding his right foot injury are subjective only with no chronicity for toe or foot condition.   

The Board finds that the September 2015 examination report does not properly consider the Veteran's statements of continuity of symptoms and is internally inconsistent.  The Board notes that the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).   The examiner makes references to objective versus subjective evidence and it is unclear as to whether the examiner properly considered the Veteran's lay statements of continuity.  Further, presumptive service connection may be available.  In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease, such as arthritis, becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service. 38 U.S.C.A. § 1112 (a)(1) (West 2014).  Therefore, the Board finds that a remand is necessary to address these deficiencies.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the September 2015 VA examiner (or if unavailable, an appropriate medical professional).  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  If the examiner feels that another examination is necessary, another examination should be scheduled.  The examiner is requested to review the electronic claims file (and specifically note such a review in the opinion) and offer an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right foot disability was incurred in or is otherwise related to the Veteran's service.

The September 2015 opinion is being returned for clarification of seemingly internal inconsistencies and to specifically address lay evidence.  In Section IB (Diagnoses), the examiner noted hallux rigidus and 1979 diagnosis and degenerative arthritis with no date of diagnosis.  In Section 2A (Medical History), the examiner wrote under "onset" that in 1979 the Veteran was involved in a motor vehicle accident and has had pain in the right foot since the accident.  The Veteran reported that he complained of right foot pain multiple times over the years but was never really examined until 15 to 20 years later.  An x-ray found severe degenerative changes in the first metatarsophalangeal joint and he subsequently had surgery.  However, on the medical opinion form, the examiner wrote that the first documentation of hallux rigidus was in May 2006 and that there was a lack of chronicity.  

In your opinion, please make sure you consider the Veteran's statements on file of right foot problems since service as credible and specifically address the Veteran's complaints of right foot pain in service coupled with the Veteran's reports of continuity since service, regardless of the absence of contemporaneous medical evidence.  Please ensure that the opinion includes a discussion of the credible lay evidence and how it affects the conclusion reached.  Service connection is available on a direct basis where there is evidence of an inservice incurrence or on a presumptive basis where a chronic disease, such as arthritis, becomes manifest (does not have to be diagnosed, symptoms which are later diagnosed is sufficient) to a degree of ten (10) percent of more within one (1) year from the date of separation from such service.

A complete rationale for all opinions must be provided.

2.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal. If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




